                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 LEON BANKS,

        Plaintiff,                                                      ORDER
 v.
                                                                 Case No. 19-cv-793
 STAFF/MEDICAL STAFF,

        Defendants.


       Plaintiff Leon Banks has filed a proposed civil complaint and requested leave to proceed

without prepaying the filing fee. To evaluate plaintiff’s request to proceed with prepayment of

the filing fee, I must review a certified copy of plaintiff’s inmate trust fund account statement

(or institutional equivalent) for the six-month period immediately preceding the filing of the

complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than October 16, 2019. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Leon Banks may have until October 16, 2019 to submit

a trust fund account statement for the period beginning approximately March 23, 2019 and

ending approximately September 23, 2019. If, by October 16, 2019, plaintiff fails to respond
to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 25th day of September, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
